



Exhibit 10.1




FIRST AMENDMENT TO
CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of September 29, 2017 (the
“Amendment”), is by and among Performant Business Services, Inc., a Nevada
corporation (the “Borrower”) and ECMC Group, Inc., a Delaware non-profit
corporation (the “Lender”).
RECITALS:
A.    The Borrower and Lender are parties to that certain Credit Agreement dated
as of August 7, 2017 (the “Credit Agreement”), pursuant to which the Lender has
made a loan and may make additional loans to the Borrower.
B.    The Borrower and Lender desire to extend the date the first interest
payment is due under the Credit Agreement by amendment of the Credit Agreement
pursuant to Section 9.1 of the Credit Agreement.
NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Borrower and Lender hereby agree as follows:
1. Defined terms. All capitalized terms used in this Amendment shall have the
meanings set forth in the Credit Agreement, as amended hereby, except where the
context otherwise requires or as otherwise provided herein.
2. Amendments. Section 2.5.2 of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:
Accrued interest on each Loan shall initially be payable in arrears on the last
day of the fourth Fiscal Quarter of 2017 (December 31, 2017), and thereafter, on
the last day of each subsequent Fiscal Quarter, upon a prepayment of such Loan
in accordance with Section 2.7 and at maturity in cash; provided that if the
last day of a Fiscal Quarter would otherwise end on a day that is not a Business
Day, interest shall be paid on the preceding Business Day. After maturity and at
the election of Lender at any time an Event of Default exists, all accrued
interest on all Loans shall be payable in cash on written demand at the rates
specified in Section 2.5.1.
3. Conditions to Effectiveness. This Amendment shall become effective as of the
date first above written (the “Effective Date”) when, and only when this
Amendment has been executed on behalf of each of the Lender and the Borrower and
delivered by each to the other party, and the Lender shall have received
counterparts of a Reaffirmation in form satisfactory to the Lender, dated as of
even date herewith, executed by the Guarantors.
4. Representations, Warranties and Covenants. To induce the Lender to enter into
this Amendment, the Borrower hereby represents and warrants to the Lender on the
date hereof as follows:


1

--------------------------------------------------------------------------------




(a) the execution, delivery and performance by the Borrower of this Amendment
does not and will not (i) require any consent or approval of any government
agency or authority (other than any approval which has been obtained and is in
full force and effect), (ii) conflict with (x) any provision of applicable law,
(y) the charter, by-laws or other organizational documents of Borrower or any
other Loan Party or (z) any agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon Borrower or any other
Loan Party or any of their respective properties or (iii) require, or result in,
the creation or imposition of any Lien on any asset of Borrower, any Subsidiary
or any other Loan Party (other than Liens in favor of Lender created pursuant to
the Collateral Documents) in each case of the foregoing clauses (i), (ii) and
(ii), except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
(b) the representations and warranties contained in the Credit Agreement (as may
be amended by this Amendment) are true and correct as of the date hereof as
though made on that date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.
(c) the Credit Agreement, as amended by this Amendment, is the legal, valid and
binding obligation of the Borrower and is enforceable against the Borrower in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors' rights generally and to general
principles of equity.
(d) after giving effect to this Amendment, there does not exist any Default or
Event of Default.
5. Reference to and Effect on the Loan Documents.
(a) From and after the date of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference to the “Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import referring
to the Credit Agreement in any other Loan Document shall mean and be a reference
to the Credit Agreement, as amended hereby.
(b) Except as specifically set forth above, the Credit Agreement and each
additional Loan Document remains in full force and effect and is hereby ratified
and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Credit Agreement or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement or any such other
Loan Document.
6. Entire Agreement. The Credit Agreement, as amended by this Amendment,
collectively sets forth the entire understanding and agreements of the parties
hereto in relation to the subject matter hereof and supersede any prior
negotiations and agreements between the parties relative to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Credit Agreement or any other Loan Document, as


2

--------------------------------------------------------------------------------




amended by this Amendment, shall bind any party hereto, and none of the Lender
or the Borrower have relied on any such promise, condition, representation or
warranty.
7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.
8. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
9. Governing Law; Jurisdiction; Venue; Jury Trial. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES. THIS AMENDMENT SHALL BE SUBJECT
TO THE JURISDICTION, VENUE, AND JURY TRIAL PROVISIONS OF THE CREDIT AGREEMENT.
10. Headings; Recitals. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose. The Recitals hereto are incorporated herein by
reference.
11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower and the Lender, and their respective, permitted,
successors, assigns.












[Signature page to follow]






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.


PERFORMANT BUSINESS SERVICES, INC.
By:    /s/ Lisa Im
Title:    Chief Executive Officer


ECMC Group, Inc.
As Lender
By:    /s/ Greg Van Guilder
Title:    CFO/CIO




















[Signature page to First Amendment to Credit Agreement]




--------------------------------------------------------------------------------





Exhibit 10.1






REAFFIRMATION


Each of the undersigned, Guarantors under that certain Guarantee and Collateral
Agreement dated as of August 11, 2017 (the “GCA”), hereby consents to the terms
of that certain First Amendment to Credit Agreement dated as of September 29,
2017 (the “First Amendment”) to which this Reaffirmation is attached, between
ECMC Group, Inc. and Performant Business Services, Inc., and hereby acknowledges
that the obligations of each of the undersigned under the GCA and the other Loan
Documents (as defined in the Credit Agreement) to which any of them is a party,
continue in full force and effect from and after the Effective Date (as defined
in the First Amendment) of the First Amendment after giving effect to the First
Amendment.
Dated as of September 29, 2017.


PERFORMANT FINANCIAL CORPORATION, a Delaware corporation
By: /s/ Lisa Im                
Name:    Lisa Im                
Title:    Chief Executive Officer         
PERFORMANT RECOVERY, INC., a California corporation
By: /s/ Lisa Im                
Name:    Lisa Im                
Title:    Chief Executive Officer         
PERFORMANT TECHNOLOGIES, INC., a California corporation
By: /s/ Lisa Im                
Name:    Lisa Im                
Title:    Chief Executive Officer         





